Title: To Alexander Hamilton from Rufus King, 10 July [1792]
From: King, Rufus
To: Hamilton, Alexander



[New York] Tuesday 10 July [1792]

You will see by our papers to what we are tending—hitherto I have been quite aside, and have not engaged in the controversy. The addresses from albany and other northern Towns, together with Mr. Jays answers leave no room to doubt that the question will be brought to a decision in some way or other—if it can be done under any authority of Law I shall rejoice, because I consider the Determination to be a precedent dangerous to free Elections. Still however I do not clearly see the prudence of an appeal to the People—yet others have no doubts on that subject, and there is reason to conclude that Mr. Jay deems the occasion such as will justify the step should it be found that the powers of government are insufficient to afford a Remedy. He has an idea of a convention for the sole purpose of canvassing the canvassers and their Decision.
But Mr. Clinton is in fact Governor, and though he may not be free from anxieties & Doubts, he will not willingly relinquish the Office—the majority, and a very great one are now against him—should he persist, and the sword be drawn, he must go to the wall—but this my dear Sir, is a dreadful alternative, and what & whom it may affect is altogether uncertain. If this case will justify a recurrence to first Principles, what are we not to expect from the disputes, which must & will arise in the Succession of the Presidency? and how are we able to place confidence in the security of our Government?
Tuesday Evening
Mr. Jay has arrived. Notice was given in the morning papers that he would be in Town this Evening, and “the friends of Liberty” were invited to go forth to meet him. I took Benson with me in my carriage. The concourse was immense, & Mr. Jay has been recd. with the ringing of Bells, firing of cannon, huzzaings & clapping of hands. The shout was for “Jay & Liberty.”
Yr’s &c.
R King
